Citation Nr: 0729739	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-18 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington which denied service connection for PTSD.

In September 2006, the veteran testified at a personal 
hearing before a Decision Review Officer (DRO) at the RO.  A 
transcript of his testimony is associated with the claims 
file.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  At the hearing, the veteran submitted additional 
evidence pertinent to his claim, with a waiver of review by 
the agency of original jurisdiction (AOJ).  


FINDING OF FACT

The veteran has an acquired psychiatric disorder, variously 
diagnosed as depression, anxiety reaction, and PTSD, which, 
as likely as not, began during service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303, (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for an acquired psychiatric 
disorder, there is no prejudice to the appellant, regardless 
of whether VA has satisfied its duties of notification and 
assistance.

II.  Service Connection

The veteran seeks service connection for an acquired 
psychiatric disorder that began during military service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulation 
38 C.F.R. § 4.125(a), a link established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for 
complaints, findings or diagnosis of a psychiatric disorder.  

Service personnel records do not indicate that the veteran 
engaged in combat with the enemy, nor does the veteran 
dispute the finding that he did not engage in combat with the 
enemy.  

Accordingly, to warrant entitlement to service connection for 
PTSD in this case, the veteran must have a diagnosis of PTSD 
that is based on a corroborated stressor.  Although the 
veteran does have a diagnosis of PTSD, his claimed stressors 
have not been corroborated and the criteria for service 
connection for PTSD have not been met.  

The veteran also has current diagnoses of anxiety disorder 
and depression.  A July 2001 VA evaluation contains a 
diagnosis of anxiety disorder.  A diagnosis of depression was 
rendered based on a VA assessment in April 2006.  

During the course of the appeal, the veteran has submitted 
numerous lay statements from friends and family members, all 
of whom contend that they noticed the veteran's mental status 
decline after he returned from service.  For example, the 
veteran was described as fun-loving and caring, polite and 
well-liked prior to service; but withdrawn, mean, and angry 
after discharge from service.  There was a post-service 
history of substance abuse, which the veteran asserts he 
developed in lieu of facing his mental disorder.  

In a May 2007 memorandum, the veteran's private treating 
psychologist opined that the veteran developed an acquired 
psychiatric disorder during service.  The psychologist 
pointed out that all of the veteran's problems developed 
during and after his military service.  In addition , 
psychological testing revealed a score in the moderate to 
severe range for PTSD.  The veteran scored a 33 on the Beck 
Depression Inventory II, indicative of moderately severe 
depression, including intermittent suicidal ideation.  The 
veteran also displayed cognitive and social deficits.  The 
Axis I diagnoses included PTSD and depression.  The 
psychologist opined that it was probable that some of the 
veteran's adult adjustment problems would have occurred even 
if he had not served in the military; however, having done 
so, negative experiences during military service contributed 
to his adjustment issues.  

Although there is also a diagnosis of PTSD, the psychologist 
clearly indicated that the veteran's adjustment disorder, 
which includes depression, began during military service.  In 
light of the foregoing, and in resolving all doubt in the 
veteran's favor, service connection is warranted for an 
acquired psychiatric disorder, other than PTSD.  The veteran 
has a current diagnosis of depression and anxiety disorder, 
the onset of which have been linked to the veteran's military 
service by a competent medical professional.  There is no 
medical opinion to the contrary.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


